Dissenting Opinion.
Fenner, J.
I am compelled to dissent in this case.
The mandate of the Constitution that the Relator “ shall receive an annual salary of twenty-five hundred dollars,” and that the same shall only be payable out of the judicial expense fund, must be obeyed, and is beyond legislative control, directly or indirectly. Provisions as to the Constitution and amount of said fund, and as to the amount of judicial expenses, not fixed in the Constitution itself, are left subject to the legislative discretion. That discretion cannot be validly exercised in such manner as to impair or defeat Relator’s constitutional right to receive $2,500 out of the fund.
Such is the clear doctrine of the Collens case.